EXHIBIT 10.1
SEVERANCE AGREEMENT


In consideration of the benefits provided to the undersigned employee
(“Employee”) set forth herein, Employee agrees as follows:


1.           SEPARATION.  Employee’s employment with POZEN Inc. (“the Company”)
will terminate on November 19, 2010 (“Effective Separation Date”).


2.           SEPARATION INFORMATION.  The following applies regardless of
whether Employee executes and returns this Agreement in accordance with
paragraph 8 of this Agreement:


Employee will be paid his salary through the Effective Separation
Date.  Additionally, Employee will be paid for any accrued but untaken
vacation.  Employee’s Group health and other company benefits will end on the
Effective Separation Date or at the end of the month in which the Effective
Separation Date occurs, depending upon the terms and conditions of the specific
benefit policy or program.  Employee has the option of continuing group health
coverage under COBRA.  Information regarding COBRA, premiums and the election
procedures will be provided to Employee.  Stock options and 401(k) accounts will
be handled in accordance with the terms of the applicable plans and
agreements.  Employee will not be eligible for any 2010 bonus payment to be paid
on or about March 15, 2011, but in the event that Employee executes and returns
this Agreement in accordance with paragraph 8 of this Agreement and complies
with all terms of this Agreement, he will be eligible to receive the bonus
payment described in paragraph 3 below.


3.           SEVERANCE BENEFITS OFFER.  Subject to Employee’s compliance with
the terms of this Agreement:


(a)           Employee shall receive a severance benefit, subject to any
applicable taxes and withholdings, in an amount equal to one (1) year’s base
salary (the “Salary Benefit”) plus the average annual bonus awarded Employee
over the previous two (2) years (the Bonus,” and, together with the Salary
Benefit, the “Severance Benefit”). The Company shall pay the Salary Benefit, in
monthly installments of $23,333.00, on the first regularly scheduled payroll
payment date of each month commencing with the second month following the month
in which Effective Separation Date occurred, i.e, January 14, 2011. The Company
shall pay the Bonus in a lump sum payment of $96,800 within ninety (90) days of
the Effective Separation Date, but in no event later than March 15 of the year
following the year in which the Effective Separation Date occurred.  Employee
shall also continue to be entitled to receive all Company nontaxable employee
benefits to which Employee was entitled as of the Effective Separation Date,
subject to the terms of all applicable benefit plans and to the extent such
benefits can be provided to non-employees (or to the extent such benefits cannot
be provided to non-employees, then the amount the Company was paying for those
benefits immediately prior to the Effective Separation Date), at the same
average level and on the same terms and conditions which applied immediately
prior to the Effective Separation Date, for the shorter of (i) one year
following the date of such Effective Separation Date or (ii) until Employee
obtains comparable coverage from another employer (the “Continuing Benefits”);

 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, in order to receive continuation
coverage under the group health plan offered by the Company, Employee must elect
COBRA continuation coverage.  Employee will be solely responsible for all
obligations in electing COBRA continuation coverage and taking all steps
necessary to qualify for such coverage. Employee’s right to continue to receive
health benefits as set forth in this paragraph 3 is not a guarantee of COBRA
continuation coverage or benefits. If Employee elects COBRA continuation
coverage, the Company will reimburse him on an after-tax basis for COBRA
premiums that he actually pays (less any amount that he currently is paying for
group health coverage) for continuation of the group health coverage at the
level in effect immediately prior to the Separation Date during the period in
which he is entitled to receive Continuing Benefits described above. COBRA
reimbursements shall be taxable to the Employee and shall consist of
reimbursements of both the COBRA premium amount and corresponding tax
withholdings such that the net reimbursement amount, after all applicable tax
withholdings, equals the difference between the full COBRA premium and the
premium Employee is currently paying for group health coverage.  Reimbursements
shall be made on a monthly basis, after notification by the COBRA claims
administrator that payment has been made by Employee, but in no event later than
the last day of the calendar year following the year in which the expenses were
incurred. Under no circumstances will Employee be entitled to a cash payment or
other benefit in lieu of reimbursements for the actual costs of premiums for the
COBRA coverage hereunder (and corresponding tax withholding amounts). The amount
of expenses eligible for reimbursement during any calendar year shall not be
affected by the amount of expenses eligible for reimbursement in any other
calendar year;


(c)           To receive the Severance Benefits, Continuing Benefits and COBRA
reimbursements described in this paragraph 3, Employee must (i) return all
company property and confidential information, and cooperate in good faith, as
may be requested by the Company, on or after the Effective Separation Date, (ii)
sign and return the Agreement to the Company in accordance with the provisions
of paragraph 8 below and not revoke acceptance of the Agreement, and (iii)
comply with all provisions of the Severance Agreement and Non-Disclosure,
Invention and Non-Competition Agreement between  and the Company.


4.           COMPANY INFORMATION AND PROPERTY.  Employee shall not at any time
after his employment terminates disclose, use or aid third parties in obtaining
or using any confidential or proprietary Company information nor access or
attempt to access any Company computer systems, networks or any resources or
data that resides thereon. Confidential or proprietary information is
information relating to the Company or any aspect of its business which is not
generally available to the public, the Company’s competitors, or other third
parties, or ascertainable through common sense or general business or technical
knowledge. Nothing in this Agreement shall relieve him from any obligations
under any previously executed confidentiality, proprietary information or
secrecy agreements, including but not limited to the Non-Disclosure, Invention
and Non-Competition Agreement between Company and Employee, which Employee
acknowledges will remain in full force and effect after the Effective Separation
Date and agrees that he will comply with all such provisions of such Agreement
in all respects upon separation of employment.

 
- 2 -

--------------------------------------------------------------------------------

 
 
All records, files or other materials maintained by or under the control,
custody or possession of the Company or its agents in their capacity as such
shall be and remain the Company’s property.  Employee shall: (i) return all
Company property (including, but not limited to, security devices; credit cards;
keys; cell phones; computer hardware and software; records, files, documents,
company manuals, and other documents in whatever form they exist, whether
electronic, hard copy or otherwise and all copies, notes or summaries thereof)
which he created, received or otherwise obtained in connection with his
employment; (ii) bring all such records, files, and other materials up to date
before returning them; (iii) permanently delete any Company information that may
reside on his personal computer(s) or other devices; and (iv) cooperate in good
faith with the Company in winding up his work and transferring that work to
those individuals designated by the Company.


5.           RELEASE.  In consideration of the benefits conferred by this
Agreement, (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER
REPRESENTATIVES) EMPOYEE RELEASES THE COMPANY, ITS PREDECESSORS, SUCCESSORS AND
ASSIGNS AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OWNERS, PARENTS,
SUBSIDIARIES, AFFILIATES, PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS,
TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND
WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE RELATING TO HIS
EMPLOYMENT WITH THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES OR HIM
SEPARATION THEREFROM arising before the execution of the Agreement, including
but not limited to claims:  (i) for discrimination, harassment or retaliation
arising under federal, state or local laws prohibiting age (including but not
limited to claims under the Age Discrimination in Employment Act of 1967 (ADEA),
as amended), sex, national origin, race, religion, disability, veteran status or
other protected class discrimination, harassment or retaliation for protected
activity; (ii) for compensation and benefits (including but not limited to
claims for bonus payments or awards and claims under the  Retirement Income
Security Act of 1974, as amended, (“ERISA”), Fair Labor Standards Act of 1934
(FLSA), as amended, and similar federal, state, and local laws; (iii) under
federal, state or local law of any nature whatsoever (including but not limited
to constitutional, statutory, tort, express or implied contract or other common
law); and (iv) for attorneys’ fees.  The release of claims set forth in this
paragraph does not apply to claims for workers’ compensation benefits or
unemployment benefits filed with the applicable state agencies.


6.           AGENCY CHARGES/INVESTIGATIONS.  Nothing in this Agreement shall
prohibit Employee from filing a charge or participating in an investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this Agreement,
Employee waives his right to, and shall not seek or accept, any monetary or
other relief of any nature whatsoever in connection with any such charges,
investigations or proceedings.
 
 

 
- 3 -

--------------------------------------------------------------------------------

 


7.           COVENANT NOT TO SUE.  Employee will not sue Releasees on any
matters relating to his employment arising before the execution of this
Agreement, including but not limited to claims under the ADEA, or join as a
party with others who may sue Releasees on any such claims; provided, however,
this paragraph will not bar a challenge under the Older Workers Benefit
Protection Act of 1990 (OWBPA), to the enforceability of the waiver and release
of ADEA claims set forth in this Agreement, claims for workers’ compensation or
unemployment benefits referenced in paragraph 5 above, or where otherwise
prohibited by law.


8.           RIGHT TO REVIEW AND REVOKE.  The Company delivered this Agreement
to Employee on November 19, 2010 by hand delivery and desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it.  Accordingly, the Company advises him to consult with his
attorney prior to executing it and that he has 21 days within which to consider
it.  In the event that he does not return an executed copy of the Agreement to
John Barnhardt, POZEN Inc., 1414 Raleigh Road, Suite 400, Chapel Hill, NC
27517 by no later than the 22nd calendar day after receiving it, it and the
obligations of the Company herein shall become null and void and Employee shall
receive salary through the Effective Separation Date and pay for any accrued but
untaken vacation, and nothing more.  Employee may revoke the Agreement during
the seven (7) day period immediately following his execution of it.  The
Agreement will not become effective or enforceable until the revocation period
has expired.  To revoke the Agreement, a written notice of revocation must be
delivered to John Barnhardt at the above address.


9.           NONDISPARAGEMENT.  Employee represents and warrants that since
receiving this Agreement, he (i) has not made, and going forward will not make,
disparaging, defaming or derogatory remarks about the Company or its products,
services, business practices, directors, officers, managers or s to anyone; nor
(ii) taken, and going forward will not take, any action that may impair the
relations between the Company and its vendors, customers, employees, or agents
or that may be detrimental to or interfere with, the Company or its business.


10.           SECTION 409A OF THE INTERNAL REVENUE CODE.



 
- 4 -

--------------------------------------------------------------------------------

 

(a)  Parties’ Intent. The parties intend that the provisions of this Agreement
comply with the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Employee to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Employee, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to Employee and the Company of the
applicable provision shall be maintained, and the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. The Company shall timely use its reasonable
business efforts to amend any plan or program in which Employee participates to
bring it in compliance with Section 409A. Notwithstanding the foregoing, the
Company shall have no liability with regard to any failure to comply with
Section 409A so long as it has acted in good faith with regard to compliance
therewith.


(b)           Separation from Service.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following  a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.


(c)           Separate Payments.  Each installment payment required under this
Agreement shall be considered a separate payment for purposes of Section 409A.


(d)           Delayed Distribution to Key Employees.  If the Company determines
in accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Employee is a Key
Employee of the Company on the date his employment with the Company terminates
and that a delay in benefits provided under this Agreement is necessary to
comply with Code Section 409A(A)(2)(B)(i), then any severance payments and any
continuation of benefits or reimbursement of benefit costs provided by this
Agreement, and not otherwise exempt from Section 409A, shall be delayed for a
period of six (6) months following the date of termination of Employee’s
employment (the “409A Delay Period”).  In such event, any severance payments and
the cost of any continuation of benefits provided under this Agreement that
would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount in the month following the
end of the 409A Delay Period.  For purposes of this Agreement, “Key Employee”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof.  If Employee is identified as
a Key Employee on an Identification Date, then Employee shall be considered a
Key Employee for purposes of this Agreement during the period beginning on the
first April 1 following the Identification Date and ending on the following
March 31.
 
 
 

--------------------------------------------------------------------------------

 


11.           Other.  Except as expressly provided in this Agreement, this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter.  Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid or binding on the parties unless such change or modification is
in writing and is signed by the parties.


Employee’s or the Company’s waiver of any breach of a provision of this
Agreement shall not waive any subsequent breach by the other party.  If a court
of competent jurisdiction holds that any provision or sub-part thereof contained
in this Agreement is invalid, illegal or unenforceable, that invalidity,
illegality or unenforceability shall not affect any other provision in this
Agreement.


This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him – liability
which the Company denies.


This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives.


If Employee does not abide by the obligations set forth in this Agreement
including but not limited to paragraphs 4, 5, 7 and 9, then (i) he will return
all monies received under this Agreement and Releasees will be relieved of their
obligations hereunder (including but not limited to making any further payments
described above), except to the extent that such return and relief would result
in invalidation of the release set forth above, and (ii) he will indemnify
Releasees for all expenses they incur in defending the action.





 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.


 REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS ITS
CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.





 
/S/ Everardus Orlemans, Ph.D.
 
12/6/2010
 
Signature
 
Date
                 
Print Name: Everardus Orlemans, Ph.D.
             
(Must be signed and dated and returned by no later than
the 22nd calendar day after receiving it)
                         
APPROVED BY:
             
POZEN Inc.
             
By:
/S/ John E. Barnhardt
 
12/7/2010
     
Date
         
Title:
VP, Finance & Administration






 
- 6 -

--------------------------------------------------------------------------------

 
